19-12984-mg       Doc 15    Filed 10/04/19    Entered 10/04/19 14:44:31        Main Document
                                             Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          Chapter 15
    In re
                                                          Case No. 19-12984 (MG)
    Thomas Cook Group plc, et al.,1
                                                          Jointly Administered
                   Debtors in a Foreign Proceeding



                      NOTICE OF CANCELLATION OF HEARING
                    SCHEDULED FOR OCTOBER 7, 2019 AT 11:00 A.M.

            PLEASE TAKE NOTICE that on September 16, 2019, Peter Fankhauser (the

“Petitioner”), in his capacity as the foreign representative in respect of voluntary schemes of

arrangement (the “UK Proceedings”) concerning the above-captioned debtors (collectively, the

“Debtors”) currently pending before the Chancery Division (Companies Court) of the High Court

of Justice of England and Wales, filed the Verified Petition for Recognition of Foreign Nonmain

Proceedings or, in the Alternative, Foreign Main Proceedings Supplementing “Voluntary

Petition,” and Motion for Related Relief Pursuant to Sections 105(a), 1507(a), 1509(b)(2)-(3),

1521(a), 1521(c), and 1525(a) of the Bankruptcy Code Giving Full Force and Effect to UK Scheme

of Arrangement (together with the Chapter 15 Petition for Recognition of a Foreign Proceeding,

the “Petition”) pursuant to chapter 15 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532

(the “Bankruptcy Code”), with the United States Bankruptcy Court for the Southern District of

New York (the “Bankruptcy Court”).




1
        The Debtors in this and the UK Proceedings, together with the last four digits of each
Debtor’s company registration number, are as follows: Thomas Cook Group plc (1951); Thomas
Cook Finance 2 plc (5715); Thomas Cook Group Treasury Limited (5598). The location of
Thomas Cook Group plc’s corporate headquarters is 200 Aldersgate, London, EC1A 4HD. The
service address for the Debtors is 200 Aldersgate, London, EC1A 4HD.
19-12984-mg      Doc 15     Filed 10/04/19     Entered 10/04/19 14:44:31         Main Document
                                              Pg 2 of 2


       PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has scheduled a

hearing to consider the relief requested in the Petition for 11:00 a.m. (prevailing Eastern Time), on

October 7, 2019 (the “Recognition Hearing”).


       PLEASE TAKE FURTHER NOTICE that the Recognition Hearing previously

scheduled for October 7, 2019 at 11:00 A.M. (prevailing Eastern Time) is cancelled pending

further order of the Bankruptcy Court.


Dated: October 4, 2019
       New York, New York

                                              LATHAM & WATKINS LLP


                                              By: /s/ Adam J. Goldberg

                                                    Adam J. Goldberg
                                                    Shaun C. Lee
                                                    885 Third Avenue
                                                    New York, NY 10022-4834
                                                    Telephone: (212) 906-1200
                                                    Facsimile: (212) 751-4864

                                                    Counsel to Foreign Representative
